Whitman, Judge.
Plaintiff’s complaint for damages against the Solicitor General and Assistant Solicitor General of Muscogee County, the Police Chief of Columbus, Georgia, and the members of the Columbus Safety Board, was dismissed by the trial court for failure to state a claim. The nature of the plaintiff’s complaint is set forth in Martin v. Martin, 118 Ga. App. 192 (163 SE2d 254), wherein this court affirmed a judgment of the trial court dismissing the complaint as to the solicitor general and assistant solicitor general.
The present appeal presents the question of whether a subsequent dismissal of the complaint as to the remaining defendants was proper. Held:
With regard to the police chief, Clyde Adair, the complaint alleges that he first illegally suspended and then illegally discharged plaintiff, and that Adair told the solicitor general and the assistant solicitor general to tell the grand jury not to conduct an investigation of the Columbus Police Department for improprieties. With regard to the defendant members of the Columbus Safety Board the only allegation in the complaint is that plaintiff appealed his alleged illegal suspension and discharge to the board for a hearing, but that a hearing has been continued indefinitely. For the same reasons discussed in Martin v. Martin, 118 Ga. App. 192, supra, these allega*529tions state no claim for which relief can be granted in the form of damages.
Submitted May 6, 1968
Decided October 17, 1968.
Copland & Finley, Dan Copland, for appellant.
Hatcher, Stubbs, Land & Rothschild, Albert W. Stubbs, Lennie F. Davis, James H. Fort, Kelly, Champion & Henson, for appellees.

Judgment affirmed.


Felton, C. J., and Eberhardt, J., concur.